DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on August 26, 2021 has been entered.
 Response to Arguments
Applicants’ arguments, filed with the RCE, with respect to the rejection(s) of claim 1 has been fully considered and is partially persuasive.  Upon further consideration, a new ground(s) of rejection is made in view of Akerson (US 4,742,441), which discloses storing a voltage, frequency, duty cycle table in the memory of an inverter.
The Applicants note the Examiner’s concerns regarding claim 1 (Remarks, page 9, middle), but then does not address them.  The rest of the remarks regarding claim 1 are a piecemeal analysis of the cited references.  Four (4) references were combined to reject claim 1 as obvious.  Selecting one reference at a time to list one limitation that each reference “fails to supply” does not address the combination.  In the art rejection below, Akerson is added as a fifth reference to the combination of references.

It appears that the Applicants are making a hindsight reasoning argument at the end of page 13.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 5 is rejected for the same reason as claim 3.
Claim Objections
Claim 1 is objected to because:
The amended wherein clause, defining the control circuitry, should be placed with the limitations of the power transmission device.  As currently presented, this wherein clause appears to be part of the features of the receiver.  
The amended wherein clause indicates that the half-bridge mode (in which voltage is not boosted) is controlled with a duty cycle.  But claim 1 recites that the power factor improvement circuit is “configured to boost the input voltage in accordance with a duty ratio of the switching element”.  There is no indication in the claim of using the switching element (and its duty cycle) in the half bridge mode.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended limitation of claims 3 and 5, which recites “the predetermined voltage being set to a minimum value [] at which an output voltage from the rectifier circuit can be constant by setting a degree of boosting by the power factor improvement circuit to be an adjustable minimum degree when a degree of coupling between the transmission coil and the receiving coil becomes a prospected maximum value” (emphasis added), is indefinite.

The use of “can be” indicates a hypothetical. 
The phrase “an adjustable minimum degree” is not defined in the claim.  There are no “degrees” in the claim to indicate what would be a minimum degree and what type of output voltage it would produce.
The phrase “a degree of coupling … becomes a prospective maximum value” is indefinite because there is no coupling.  The claim only briefly mentions that the receiver includes a resonance circuit and a rectifier.  This is not sufficient to explicitly define a receiver that creates a maximum degree of coupling at a specific value by which to define the operation of the transmitter.  Different receivers and different distances would result in an infinite number of different “degrees of coupling”.  No specific receiver structure is being claimed to particularly and distinctly define a specific maximum degree of coupling. 
The claim attempts to define the minimum voltage by a value that exist from the source that produces a specific result – but that result is contingent on several hypothetical and unclaimed components.  The language taken from the specification does not appear appropriate for claim language (and certainly not for the limitation that the Applicants intend to be the reason the claim overcomes the prior art and is allowable).  The defining characteristics of the minimum voltage should be redefined in clear and definitive terms.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (US 2017/0267111) in view of Liu (US 7,095,215), Davis (US 2013/0049674), Prabhala (US 2018/0301934) and Akerson (US 4,7642,441).
Ochi discloses a non-contact feeding device (fig 1-4; all text) comprising: 
a power transmission device (106); and a power receiving device (108) to which power is transmitted from the power transmission device in a non-contact manner, 
wherein the power transmission device includes: 
a transmission coil (112) configured to supply the power to the power receiving device; 
a power supply circuit (110) configured to supply AC power obtained by boosting or stepping down input voltage to the transmission coil and includes:
a power factor improvement circuit (204; par 23) that inclues a switching element (308) and is configured to boost the input voltage in accordance with a duty ratio of the switching element (obvious that the time a switch is on has a direct relationship to the output voltage) and output DC power; 

an inverter (208) configured to convert the DC power output from the power factor improvement circuit into AC power
a voltage detection circuit (inputs to 410 in fig 4); and 
a control circuit (210 and shown in more detail in figure 4; par 21, 23, 26 and 38-44).
Ochi discloses a wireless power system with a transmitter and receiver (fig 1).  The transmitter includes a controller that uses voltage measurements to control the boosting/bucking of voltage through the power supply circuit.  Paragraph 21 discloses the measured voltage, paragraph 23 discloses that the power factor correction (PFC) circuit (204) is a boost converter, and paragraph 26 discloses that the DC/DC converter is a buck (step-down) converter.  Figure 4 (par 38-44) then discloses that the controller uses the measured voltage to control the PFC and DC/DC converter.
A.	Ochi discloses that the boost/buck functionality is controlled based on various measured parameters (par 21), but does not expressly disclose the voltage detection circuit is configured to measure the input voltage or that the buck/boost is a function of this measured input voltage. 
B.	Ochi does not expressly disclose the specifics of the power receiving device, although it appears to be inherent that a rectifier would be found within either 116 or 118.  Support for this can be found in that wireless power transmission is AC and batteries can only be charged with DC power.  Thus, there should be a rectifier somewhere in the Ochi vehicle between the receiving coil and battery.  

D.	The controlling includes a memory storing reference tables to indicate the necessary duty cycle to produce a constant voltage output.

A.	Liu (fig 2; col. 4-5) discloses a power factor correction boosting circuit that includes a voltage detection circuit (114) that is configured to measure the input voltage to the power supply circuit and that a controller (28) configured to control a degree of boosting according to the input voltage measured (col. 5, lines 11-23).
Ochi and Liu are analogous because they are from the same field of endeavor, namely PFCs.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Ochi PFC to control the degree of boosting within the PFC according to the input voltage measurement, as taught by Liu.  The motivation for doing so would have been to regulate the output voltage of the PFC.  If the input voltage is too high, there is no need to boost it further with the PFC.
B.	Davis discloses a wireless power system, wherein a power receiving device (fig 2, item 230; par 34) includes:
a resonance circuit (par 34) including a receiving coil (235) receiving the power from the power transmission device and a resonance capacitor (236) resonating with the receiving coil according to the power from the power transmission device; and 
a rectifier (239) circuit configured to rectify the power outputted from the resonance circuit.  

The motivation for the rectifier is to charge the battery.  As discussed above, the Ochi wireless power transfer is AC power, while the battery requires DC power.  A rectifier is inherently present in Ochi.  This citation to Davis is to demonstrate the obviousness of using a rectifier, should the applicants contest the Ochi inherency interpretation. 
C.	Prabhala (fig 1B, 8; par 47, 88-94) disclose a non-contact power feeding device comprising a power transmission device (20) and a power receiving device (10), wherein the power transmission device includes a transmission coil (21), a power supply circuit that operates based on a full-bridge operation or a half-bridge operation including an inverter (24), a power source (26), and a control circuit (28), wherein the control causes the inverter to perform the full-bridge operation when the input voltage measured is greater than a predetermined voltage, the predetermined voltage being set to a minimum value of an output voltage from the power source, and wherein the control 
Prabhala discloses a controller that operates an inverter in either a full-bridge or half-bridge modes in response to comparing the measured input voltage to a threshold (step 100).  Prabhala discloses the opposite logic as what is claimed.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to reverse the Prabhala logic.  The motivation for doing so would have been to adapt the Prabhala inverter for use in the Ochi system.  Ochi already includes a power factor boosting circuit and a selectable buck converter.  Thus, the skilled artisan would have understood that Ochi’s voltage regulation needs would require reversing the Prabhala logic.  
Changing the Prabhala logic does not affect its structure or the functionality of comparing input voltage to a threshold that is the minimum value of an output voltage or a power source.  It is just the consequence that is flipped.  
Both Prabhala and Ochi disclose the power source.  The specification defines the “minimum value of an output voltage from a power source” as a voltage that can be boosted by the power factor improvement circuit.  Whatever value Prabhala sets for its threshold (step 100) is interpreted as being the minimum value (because the combination’s power factor improvement circuit can boost this voltage). 
The combination and Prabhala are analogous because they are from the same field of endeavor, namely inverters that feed a wireless power transmitter.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in 
D.	Akerson discloses an inverter control circuit (fig 2) includes a memory (58) storing an operation reference table representing a relationship between the duty ratio, the input voltage and a frequency of the AC power at which output voltage from (the combination’s) rectifier is constant when the inverter performs its mode of operation (Prabhala teaches the modes are half- and full-bridge) and the control circuitry controls the frequency of the AC power (col. 4, lines 32-37; the frequency is controlled) and the duty cycle (col. 4, lines 27-29; col. 5, lines 9-20 and col. 5-6, bridging paragraph) such that an output voltage of the rectifier is constant (obvious, see below).
	Akerson discloses a memory storing a reference table for the precise frequency and duty cycles necessary to create specific AC waveforms.  The combination teaches that the output of the inverter is wirelessly transmitted to a receiver that includes a rectifier.  Thus, Akerson’s duty cycle will produce an effect at the combination’s rectifier output.  At the time of the Applicants’ filing date, it would have been obvious to set the reference table to create a constant output voltage from the receiver’s rectifier.  The data stored in the memory is a result effective variable.  MPEP §2144.05.  The skilled artisan would have understood the relationship of the data to the voltage is produces at the inverter output and the combination’s rectifier output. 

With respect to claim 5, the combination discloses the predetermined voltage (see Prabhala figs 2C and 4A; the dividing line between the inverter’s two modes of operation), but does not expressly disclose it is set to the minimum value recited in the claim.   At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to set the Prabhala predetermined voltage to be a value that satisfies the recited relationship.  The exact value of the predetermined voltage is a result effective variable.  Id.  The skilled artisan would have understood the relationship between the predetermined voltage (i.e. when the modes change) and the performance of the system (the range of voltages available at the output).  The skilled artisan could have used trial and error or calculation to select a specific predetermined voltage value.  Or they could have selected one at random to see what happens.  
In either case, changing the predetermined voltage to different values does not require any modification to structure or functionality within the combination.  Selecting the voltage to satisfy the relationship in claim 5 is an obvious selection of a result effective variable.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Liu and Davis.

a power factor improvement circuit (204; par 23) configured to boost the input voltage and output DC power; 
a power source (114) configured to supply electric power as the input voltage to the power factor improvement circuit; 
a voltage converter (206; par 26) configured to boost or step down voltage of the DC power output from the power factor improvement circuit; 
an inverter (208) configured to convert the DC power output from the voltage converter into AC power; and 
a short circuit (210) configured to switch whether to short-circuit the voltage converter, and the control circuit controls the short circuit so as to switch whether to short-circuit the voltage converter according to the input voltage measured (par 28, 46; Liu discloses the use of the measured input voltage).  
Ochi discloses that the converter bypass is operated based on a desired DCDC voltage (par 28).  This means that the Ochi system knows if the voltage prior to the converter is desired or not.  Liu goes one step further and measures the voltage prior to the PFC.  At the time of the Applicants’ earliest filing date, it would have been obvious to modify the Ochi bypass control to be based on the Liu measured input voltage.  The measurements of voltage upstream of the bypass (before the converter, before the PFC) are all proportional and have a known mathematical relationship between them.  Selecting one of these known voltages is an obvious modification.  For example, if the 
Ochi discloses the voltage converter steps down the voltage of the DC power output from the power factor improvement circuit (par 26), the control circuit controls the short circuit so as to short-circuit the voltage converter when the input voltage measured is less than a predetermined voltage (par 46), and the control circuit controls the short circuit so as not to short-circuit the voltage converter when the input voltage measured is greater than or equal to the predetermined voltage (par 46).  
The combination teaches the measured input voltage (Liu fig 2).  Ochi teaches a measured voltage is compared to a predetermined voltage threshold to determine the short circuit operating mode.  The threshold determines if voltage bypasses the converter or not.  In either case, the Ochi power factor improvement circuit still boosts. 
The combination does not expressly disclose the predetermined voltage is set to a minimum value of the output voltage from the power source at which the stated relationship exists.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to set the Ochi predetermined voltage to be a value that satisfies the recited relationship.  The exact value of the predetermined voltage is a result effective variable.  Id.  The skilled artisan would have understood the relationship between the predetermined voltage (i.e. when the bypass mode is triggered) and the 
In either case, changing the predetermined voltage to different values does not require any modification to structure or functionality within the combination.  Selecting the voltage to satisfy the relationship in claim 3 is an obvious selection of a result effective variable.  
The references are analogous, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADI AMRANY/           Primary Examiner, Art Unit 2836